Case: 11-60013     Document: 00511641808         Page: 1     Date Filed: 10/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2011
                                     No. 11-60013
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MAKHAN SINGH,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A073 225 674


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Makhan Singh petitions this court for review of the order of the Board of
Immigration Appeals (BIA) denying his motion to reopen his in absentia removal
proceedings. Singh argues that the BIA erred by denying his motion to reopen
because the notice of his deportation hearing was insufficient and improper.
        Motions to reopen deportation proceedings are disfavored, and the moving
party bears a heavy burden. Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549
(5th Cir. 2006). In reviewing the BIA’s denial of a motion to reopen, this court

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-60013    Document: 00511641808     Page: 2   Date Filed: 10/24/2011

                                 No. 11-60013

generally applies a “highly deferential abuse-of-discretion standard.” Zhao v.
Gonzales, 404 F.3d 295, 303-04 (5th Cir. 2005) (internal quotations marks and
citation omitted). The record reflects that the hearing notice was delivered via
certified mail to Singh’s last known address.         Thus, there is a strong
presumption of effective service that may only be overcome by the affirmative
defense of nondelivery or improper delivery by the Postal Service. See Matter of
Grijalva, 21 I&N Dec. 27, 33-34, 37 (BIA 1995). Singh has failed to rebut this
presumption. See id.
      Singh also contends that 8 U.S.C. § 1252b(a)(3), which requires the Order
to Show Cause and other notices to be provided in English and Spanish and no
other language, violates the Equal Protection Clause. The Government asserts
that Singh lacked standing to raise this argument. Singh fails to carry his
burden of showing that he has standing to raise this argument. See Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).
      The petition for review is DENIED.




                                       2